Case: 1:18-cv-00864 Document #: 695 Filed: 05/15/19 Page 1 of 2 PageID #:26125

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Dealer Management Systems Antitrust
Litigation, et al.
                                                    Plaintiff,
v.                                                               Case No.: 1:18−cv−00864
                                                                 Honorable Robert M. Dow
                                                                 Jr.
CDK Global, LLC, et al.
                                                    Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, May 15, 2019:


         MINUTE entry before the Honorable Jeffrey T. Gilbert: Status hearing held on
5/15/19 and continued to 6/10/19 at 9:30 a.m. This order memorializes certain rulings
made on the record during the status hearing. The parties are directed to the transcript of
the full hearing for a complete record of those proceedings. Plaintiffs' oral motion to
withdraw Plaintiffs' Motion to Compel Defendants OEM Financial Data [663] is granted.
Plaintiffs' Motion to Compel [663] is withdrawn. For the reasons stated on the record, and
over the objection of the Individual and Vendor Class Plaintiffs, the Court grants
Defendants CDK's and Reynolds' request to extend the expert discovery dates [616] by
eight weeks. The Dealership Class Plaintiffs did not oppose Defendants' request. The
expert discovery dates are extended as follows: Opening merits expert reports shall be
disclosed by 8/26/19. Rebuttal merits expert reports shall be disclosed by 10/25/19. Reply
merits expert reports shall be disclosed by 11/25/19. Expert depositions shall be
completed by 12/30/19. The Individual and Vendor Class Plaintiffs will refresh their
respective data by 5/24/19. The other parties shall meet and confer by 5/22/19 about the
dates by which the Dealership Class Plaintiffs and Defendants will refresh their data. If
the parties are unable to reach an agreement, they shall file concurrent submissions by
6/3/19. Per the discussion held on the record, Defendant CDK is allowed an additional
two hours for the resumed deposition of the Cox Rule 30(b)(6) representative. By 5/24/19,
the parties shall file a joint report limited to 10 pages that addresses the additional
subpoenas certain Plaintiffs propose to serve on AT&T,; Verizon, and Sprint as referenced
in the Parties' Joint Proposed Agenda [684] at p. 2. The procedure for preparing that report
is as follows: By 5/17/19, the parties shall speak generally about their positions. By
5/20/19, Plaintiffs shall provide to Defendants a draft of their section of the joint filing. By
5/23/19, Defendants shall provide a full document to Plaintiffs that includes Plaintiffs'
proposed section and Defendants' proposed section. The Court either will enter an order
on the CM/ECF system that addresses the dispute about subpoenas to the telephone
carriers or set the matter for an in−court hearing and ruling. The Court declined to address
the matters listed in the Parties' Joint Proposed Agenda [684] as "Defendants' Additional
Issues" because they were not ripe for decision. If the parties reach impasse in their
discussions concerning dates for the depositions of William Lamm or the Dominion
Case: 1:18-cv-00864 Document #: 695 Filed: 05/15/19 Page 2 of 2 PageID #:26126

Enterprises representative, they should contact the Court#039;s courtroom deputy to
schedule a telephone conference. If the parties reach impasse in their discussions about the
Authenticom and Cox discovery issues, they should contact the Court's courtroom deputy
via email with a bullet point list of the issues that remain in dispute (identifying the issues
without argument) and a proposed briefing schedule to address those issues. The Court
either will set a briefing schedule or schedule a hearing to address the listed issues. Mailed
notice(ber, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
